Title: To George Washington from William Livingston, 21 December 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount holly [N.J.] 21 Decr 1779
        
        My last to your Excellency was of the 19th instant; in answer to your favour of the 16th I now have the Honour of inclosing to your Excellency the Resolution of our Legislature in Consequence of your Letter. I could have wished that some thing more expeditious had been resolved upon, as the mode adopted will probably require more time; than the Exigency will admit of. I trust however, that with all the dispatch that may be used in carrying it into Effect, the Troops will not long remain on their present scanty allowance—The Wheat purchased in virtue of the Law referred to in the Resolve, is I flatter myself considerable, as an Eye was had, at the time, to the wants of Count D’Estaign as well as to those of the Army—as our Legislature expects to rise the day after to morrow, the members purpose to notify the several Commissioners in their respective Counties of the resolve, which will be a more expeditious way of diffusing such extensive notification, than can be done by Express—To expedite the Matter as to the Commissary’s, I transmit by this conveyance a copy of the resolution to Mr Dunham a purchasing Commissary at Morris, & shall urge him to set in motion his Deputies in that Department with all possible dispatch—I hope from Measures taken & taking by Congress, that this will be the last time your Excellency will ever be reduced to such a disagreable Situation. That America After having so long been the Admiration of Europe, & having an Army on foot that defies the power of great Britain should at last be compelled to disband her Troops by the artifices & practices of Tories & Speculators & Monopolizers and Scoundrels of all sorts and Sizes would go very near to deprive me of my Senses, as the danger of it has often of my Temper. Wishing your Excellency health & Happiness I have the honor to be with the highest Esteem & attachment.
       